Citation Nr: 1720386	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-04 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diverticulitis, previously claimed as bowel obstruction and perforation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from May 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which denied service connection for diverticulitis.  The matter has otherwise been adjudicated by the RO in Detroit, Michigan.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in September 2015.  A copy of the hearing transcript is of record.  The Board then denied the claim in a November 2015 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the matter back to the Board in July 2016 for action consistent with the terms of the JMR.  The Board remanded the matter in December 2016 for additional development.


FINDING OF FACT

Diverticulitis is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for diverticulitis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

Private treatment records from 1994 show the Veteran underwent a partial colectomy due to diverticulitis.  Under 38 C.F.R. § 4.114, Diagnostic Code 7329, resection of the large intestine is a ratable disability.  Therefore, notwithstanding a January 2009 VA examination which found no residuals associated with a history of diverticulitis, status post partial colectomy, a current disability has been established and element (1) of service connection has been met.

With respect to element (2), an in-service incurrence, the Veteran has put forward two theories.  First, he contends that in-service exposure to Agent Orange, an herbicide agent, led to his condition.  Because he served in the Republic of Vietnam from September 1969 to November 1970, he is presumed to have been exposed to an herbicide agent during active duty.  38 C.F.R. § 3.307(a)(6)(iii).

However, diverticulitis is not among those conditions listed as presumptively associated with herbicide agent exposure under 38 C.F.R. § 3.309(e).  The Secretary of VA has determined that there is no positive association between exposure to herbicide agents and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41442-41449, and 61 Fed. Reg. 57586-57589 (1996).  Although the Veteran may still show a link between herbicide agents and diverticulitis through proof of actual direct causation, he has not submitted any evidence to that effect.  Therefore, there is no evidence to establish a link between his current condition and exposure to an herbicide agent in service.

The Veteran has also asserted that his diverticulitis was the result of drinking contaminated river water while in Vietnam.  Specifically, he testified that when he was hospitalized for his diverticulitis in 1994, he "got a gut feeling it was drinking the river water over there."  See Board Hearing Transcript at 5.  He went on to state that, many years later, it irritated his bowel movements and led to diverticulitis.  Id. at 6.

While the Veteran is competent to report that he drank river water while serving in Vietnam, he is not competent to report that the water contained any parasites or other contaminants, as this would be beyond his ability to observe or perceive.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Indeed, the Veteran has not provided any basis for his conclusion that the water was contaminated beyond a "gut feeling."  He has not testified that he experienced any relevant symptoms shortly after drinking this water, and there are no relevant findings documented in his service treatment records.  His November 1970 separation examination was normal.  For these reasons, the Veteran's assertion that he drank contaminated water does not satisfy element (2) of service connection.

Moreover, the evidence is against a finding that his diverticulitis was etiologically related to service.  A January 2017 VA examiner noted medical literature which identified the risk factors for diverticulitis as possible lack of physical activity, obesity, smoking, and certain medications.  Dietary fiber and the consumption of fat and red meat were also relevant factors.  He stated that consumption of river water in Vietnam in 1969 or 1970 was not an etiological factor for diverticulitis diagnosed in 1994.

In an April 2017 brief, the Veteran's representative noted that the article cited by the VA examiner stated that "alterations in the gut microbiome, chronic inflammation, and visceral hypersensitivity have been implicated in the pathogenesis of...symptomatic uncomplicated diverticular disease."  He argues that this information could support the Veteran's contention that exposure to various in-service contaminants caused his condition.  However, as discussed above, Agent Orange is the only contaminant that has been established by the evidence and there is no link between that exposure and service.  Moreover, in addition to the identified risk factors, the examiner also referenced the amount of time elapsed between service in 1970 and the onset of diverticulitis in 1994 as a basis for finding that there was no link between the condition and service.

During his September 2015 Board hearing, the Veteran testified that the doctor who performed his 1994 colectomy surgery said it "could have been a possibility" that the Veteran's diverticulitis was caused by the water he drank in Vietnam.  See Board Hearing Transcript at 6.  However, medial evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Moreover, a layperson's account of a physician's medical opinion is too attenuated and inherently unreliable to constitute competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In sum, the evidence clearly shows that the Veteran first experienced symptoms of diverticulitis over 23 years after his discharge from service.  The condition has not been shown to be etiologically related to an herbicide agent.  The Veteran has not competently established that he was exposed to any other form of contamination through the consumption of drinking water, and the overall weight of the evidence is against a finding that his current condition is related to any such consumption.  Therefore, service connection for diverticulitis is not warranted.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in an October 2008 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 556 U.S. 396 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations and opinions which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  

In an April 2017 brief, the Veteran's representative alleged that the January 2017 VA opinion obtained in this case was inadequate.  He argued that the examiner noted the Veteran's diagnosis of diverticulitis in 1994 and then recounted the risk factors for the condition listed in the cited article.  He stated that the examiner failed to consider how these items pertained to the Veteran's history in particular.  While the Board has considered this argument, it notes that the Veteran only put forth two theories for why he believed his diverticulitis was related to service, namely exposure to both herbicide agents and contaminated drinking water.  These theories have been addressed above.  The Veteran has not alleged that any of the other risk factors identified by the January 2017 VA examiner (physical activity, diet, obesity, smoking, and medications) are in any way relevant to his claim for service connection.  Therefore, there is no reason for the examiner to discuss how these risk factors pertain to the Veteran specifically.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the above development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).


ORDER

Service connection for diverticulitis is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


